DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/893,453 filed on 06/05/2020 in which claims 1-8 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/09/2017 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al., (Fukasawa) WO 2020230316 (English Translation) in view of US 2015/0032326 in view of Fushiki et al., (Fushiki) US 2015/0032326.
Regarding claims 1,7, and 8: Fukasawa discloses and shows in Figs. 1 and 3: An emergency electric power supply system comprising: an electric power detection unit(105)(note- Upon detecting a power outage in the power grid, a control unit causes a switching unit to switch the electrical power for operating the wireless unit from the first electrical power to the second electrical power; see abstract. Additionally, in the event of a power failure of the power system 30, the control unit 105 causes the switching unit 103 to set the power for operating the radio unit 104 and the control unit 105 to the second power supplied by the standby power supply unit 102) configured to detect that electric power supply 5from a first electric power system(30/101; note-The normal power supply unit 101 supplies the first electric power supplied from the electric power system 30) has stopped: a plurality of charge and discharge devices(Switches 103) which cause electric power to be transferred between a second electric power system(standby power supply unit 102), which is an electric power system different from the first electric power system(the normal power supply unit 30/101) and is connectable(see Figs. 1 and 3) to a plurality of charge and discharge entities(103), and the charge and discharge entities; 10and a control unit(105) that controls at least some of the plurality of charge and discharge devices(103) to supply electric power from the second electric power system(102) to the electric vehicle when the electric power detection unit(also performed by control unit 105) detects that the electric power supply from the first electric power system(30/101) has stopped(In the event of a power failure of the power system 30, the control unit 105 causes the switching unit 103 to set the power for operating the radio unit 104 and the control unit 105 to the second power supplied by the standby power supply unit 102). Furthermore, Fukasawa discloses, the control unit 105 controls the wireless unit 104 and the switching unit 103, and stores data(as per the limitations of, "a non-transitory computer-readable storage medium", in claim 8). The control unit 105 causes(An emergency electric power supply method causing a computer to execute processes of, as per the limitations of claim 7) the switching unit 103 to set the power for operating the wireless unit 104 and the control unit 105 to the first electric power supplied by the normal power supply unit 101 during normal operation and when each communication terminal 11x is started
However, Fukasawa does not expressly teach, a plurality of charge and discharge entities including an electric vehicle, which cause electric power to be transferred between a second electric power system …and the charge and discharge entities; 10and a control unit that controls at  to the electric vehicle.
Fushiki discloses factual evidences of, a plurality of charge and discharge entities(MG1 and MG2. Note MG1 and MG2 provide charge to vehicle 1 and battery 30 and MG1 and MG2 receive charge from battery 30 and ) including an electric vehicle(hybrid vehicle 1; see ¶[0034]), and the charge and discharge entities(MG1 and MG2); 10and a control unit(ECU 100) that controls at least some of the plurality of charge and discharge devices to supply electric power from the second electric power system(inverters 21 and 22) to the electric vehicle(1)(see ¶[0034]-[0039])   
Fukasawa and Fushiki are power supply system analogous art. It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Fushiki by including a plurality of charge and discharge devices in the power system of Fukasawa, which cause electric power to be transferred between a second electric power system, which is an electric power system different from the first electric power system and is connectable to a plurality of charge and discharge entities including an electric vehicle, and the charge and discharge entities; 10and a control unit that controls at least some of the plurality of charge and discharge devices to supply electric power from the second electric power system to the electric vehicle when the electric power detection unit detects that the electric power supply from the first electric power system has stopped, as recited, so as provide an uninterruptible source of power the vehicle drive unit and thereby extending the range of the hybrid system, as per the teachings of Fushiki (¶[0119]-[0120]).
Accordingly, claims 1,7-8 would have been obvious.
Regarding claim 2, Fukasawa in view of Fushiki discloses all the claimed invention as set forth and discussed above in claim 1. Fushiki further discloses, wherein the control unit (ECU 100) controls at least some of the plurality of charge and discharge devices(MG1 and MG2) to supply the electric power preferentially to a specific electric vehicle(1) as compared with other electric vehicles when the specific electric vehicle is connected to the second 20electric power system(Plug 50)(see ¶[0035],[0041]-[0042]).
Regarding claim 3, Fukasawa in view of Fushiki discloses all the claimed invention as set forth and discussed above in claim 1. Fushiki further discloses, wherein the control unit (ECU 100) controls at least some of the plurality of charge and discharge devices(MG1,MG2) to supply the electric power from the second electric power system(plug 50) to the electric vehicle(1) 25when the electric power detection unit detects that the electric power supply from the28 first electric power(30) system has stopped and a power storage amount of an on-vehicle battery used for travel of the electric vehicle is less than a threshold(see ¶[0039]-[0042],[0087]).
Regarding claim 4, Fukasawa in view of Fushiki discloses all the claimed invention as set forth and discussed above in claim 1. Fushiki further discloses, wherein the 5control unit(ECU 100) controls at least some of the plurality of charge and discharge devices(MG1, MG2) such that a power storage amount of each of at least one or more batteries of electric vehicles(30) serving as electric power supply sources after supplying the electric power satisfies a constraint condition when the electric power is supplied from one electric vehicle to another electric vehicle via the second electric power system(see ¶[0039]-[0040]).
Regarding claim 5, Fukasawa in view of Fushiki discloses all the claimed invention as set forth and discussed above in claim 1. Fushiki further discloses, wherein the electric vehicle includes an electric vehicle(1) having a power generation function(MG1 and MG2 generate power), and in the case in which the electric vehicle having the power generation function is 15connected to the second electric power system(plug 50), the control unit(ECU 100) requests the electric vehicle having the power generation function to generate electric power when an electric power amount that can be supplied through the second electric power system is insufficient for demand(see ¶[0009],[0017],[0044],[0079],[0080]).
Regarding claim 6, Fukasawa in view of Fushiki discloses all the claimed invention as set forth and discussed above in claim 1. Fukasawa further discloses, wherein a stationary battery(121; Fukasawa)(30; Fushiki) is connected to the second electric power system(plug 50; Fushiki)(102; Fukasawa, and Fushiki further discloses the control unit(ECU 100) controls at least some of the plurality of charge and discharge devices(MG1,MG2) such that the electric power is supplied from an electric vehicle(1) connected to the 25stationary battery(30) and the second electric power system(plug 50) to another electric vehicle(note- plug 50 can be used also to charge another vehicle; see ¶[0041]-[0042],[0077]).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 18, 2021